      Case 5:17-cv-00220-LHK Document 1145 Filed 01/06/19 Page 1 of 2



 1   Jennifer Milici, D.C. Bar No. 987096
     J. Alexander Ansaldo, Va. Bar No. 75870
 2   Joseph R. Baker, D.C. Bar No. 490802
     Daniel Matheson, D.C. Bar No. 502490
 3   Mark J. Woodward, D.C. Bar No. 479537
     Federal Trade Commission
 4   600 Pennsylvania Avenue, N.W.
     Washington, D.C. 20580
 5   (202) 326-2912; (202) 326-3496 (fax)
     jmilici@ftc.gov
 6
     Attorneys for Plaintiff Federal Trade Commission
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10
                                         SAN JOSE DIVISION
11

12
      FEDERAL TRADE COMMISSION,                          Case No. 5:17-cv-00220-LHK
13
                            Plaintiff,                   PLAINTIFF FEDERAL TRADE
14                                                       COMMISSION’S LIST OF
                      v.
                                                         WITNESSES FOR TRIAL DAYS 2-3,
15
      QUALCOMM INCORPORATED, a                           JANUARY 7-8, 2019
16    Delaware corporation,
                            Defendant.                   Courtroom: 8, 4th Floor
17
                                                         Judge:     Hon. Lucy H. Koh
18

19

20          Plaintiff Federal Trade Commission submits the following list of witnesses it intends to
21   call live and by videotaped deposition on January 7, 2019 (Trial Day 2) and January 8, 2019
22   (Trial Day 3).
23          January 7, 2019 (Trial Day 2)
24              1. Nanfen (Nancy) Yu, Huawei (by videotaped deposition) (cont’d)
25              2. Steve Altman, former Qualcomm (live)
26              3. Derek Aberle, former Qualcomm (live)
27              4. Finbarr Moynihan, MediaTek (live)
28


                                                                   FTC’S JAN. 7-8, 2019 LIST OF WITNESSES
                                                     1                      Case No. 5:17-cv-00220-LHK
      Case 5:17-cv-00220-LHK Document 1145 Filed 01/06/19 Page 2 of 2



 1             5. Scott McGregor, former Broadcom (by videotaped deposition) (sealed)

 2             6. John Grubbs, BlackBerry (by videotaped deposition) (sealed)

 3             7. Andrew Hong, Samsung (by videotaped deposition) (time permitting)

 4             8. Mark Davis, former VIA Telecom (by videotaped deposition) (time permitting)

 5             9. Brian Chong, Wistron (by videotaped deposition) (time permitting)

 6             10. Monica Yang, Pegatron (by videotaped deposition) (time permitting)

 7         January 8, 2019 (Trial Day 3)

 8             1. William Wyatt, Qualcomm (live)

 9             2. Cristiano Amon, Qualcomm (live)

10             3. Todd Madderom, Motorola (by videotaped deposition)

11             4. Hwi-Jae Cho, LG Electronics (by written deposition)

12             5. Aichatou (Aicha) Evans, Intel (live)

13             6. Isabel Mahe, Apple (by videotaped deposition) (time permitting)

14
     Dated: January 6, 2019
15

16                                                       Respectfully submitted,

17                                                       FEDERAL TRADE COMMISSION
18
                                                         /s/ Jennifer Milici
19                                                       Jennifer Milici
                                                         J. Alexander Ansaldo
20
                                                         Joseph R. Baker
21                                                       Daniel Matheson
                                                         Mark J. Woodward
22                                                       Federal Trade Commission
                                                         600 Pennsylvania Avenue, N.W.
23                                                       Washington, D.C. 20580
24                                                       (202) 326-2912; (202) 326-3496 (fax)
                                                         jmilici@ftc.gov
25
                                                         Attorneys for Federal Trade Commission
26

27

28


                                                                 FTC’S JAN. 7-8, 2019 LIST OF WITNESSES
                                                   2                      Case No. 5:17-cv-00220-LHK
